Citation Nr: 1219211	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-48 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

In his claim for payment from the Filipino Veterans Equity Compensation Fund, the appellant indicated he had service in the Philippines from December 1941 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

In an August 2010 decision, the Board denied the benefit sought on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a Memorandum Decision (Decision) which vacated the Board's August 2010 decision and remanded the appeal to the Board for compliance with instructions provided in the Decision.

In November 2011, the Board remanded this matter to the RO for additional development in conjunction with the Court order.  Unfortunately, an additional remand is warranted as further development on this claim is necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board noted that under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons would be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

The Board observed that Section 1002 (d) provided that an eligible person was any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The Board observed that in the present case, the National Personnel Records Center (NPRC), in April 1973, reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board observed that a negative search was confirmed in September 2005.  The Board also noted that the appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1). 

The Board indicated that the appellant did submit a number of documents which he contended showed that he had service in the United States Armed Forces.  First, he submitted a February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, which listed the appellant's military status as "USAFFE," or United States Armed Forces Far East.  

Additionally, he submitted an April 1964 Statement of Services from the 75th Philippine Constabulary Company.  This statement indicated that the appellant was inducted into the 203rd Engineering Battalion, 81st Division, of the USAFFE in January 1942, and that he joined the guerrilla movement and was assigned to the 3rd Battalion, 120th Regiment, 108th Division, in November 1942. 

Next, the appellant submitted an Award certificate that indicated that he had received the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  The Board also noted that the appellant submitted photographs of medals he contended he received from the United States military.  The Board observed that two of the medals had "United States of America" inscribed upon them. 

The Board noted that the June 2011 Court decision found that additional development was needed in order to determine whether the appellant had eligible service for the purpose of VA benefits.  

Specifically, the Court cited to Capellan v. Peake, 539 F.3d 1373, in finding that VA's duty to assist included sending the documentation from the Philippine government submitted by the appellant to the NPRC and the U.S. Department of the Army along with its request for verification of service. 

In light of the Court's holding, the Board requested that attempts at verification of the appellant's alleged military service be sent to both NPRC and the U.S. Department of the Army.  Documents to be sent along with the request included the February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, the April 1964 Statement of Services from the 75th Philippine Constabulary Company, the photographs of medals purportedly received from the United States military, and the Award Certificate that included the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  The responses were to be associated with the claims file.

In conjunction with the Board remand, it appears that a request for verification of service was sent to NPRC in November 2011.  In response to the request, NPRC, in January 2012, replied that subject has no service as a member of the Philippine Commonwealth Army including the recognized guerillas, in the service of the United States Armed Forces.  

Unfortunately, and as evidenced by the supplemental statement of the case issued in March 2012, it does not appear that a request for service verification was sent to the U.S. Department of the Army.  In order to comply with the June 2011 Court Order, the Board has no alternative but to again remand this matter to the RO so that a request can be made of the U.S. Department of the Army to verify the appellant's alleged military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a request to the U.S. Department of the Army (with a copy of the Court's June 2011 Order) for an attempt at verification of the appellant's alleged military service, along with the February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, the April 1964 Statement of Services from the 75th Philippine Constabulary Company, the photographs of medals purportedly received from the United States military, and the Award certificate that includes the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  The response from the Army must be associated with the claims file.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

In this regard, the RO should carefully review the Court's June 2011 Order, as well as the Board's remand, to insure the actions have fulfilled the mandate of the Court. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

